UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7133


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHRISTOPHER REGINALD HINES,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge.  (3:03-cr-00218-GCM-CH-2; 3:07-cv-00361-
GCM)


Submitted:   December 16, 2010           Decided:   December 28, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Reginald Hines, Appellant Pro Se.   Amy Elizabeth
Ray,   Assistant  United  States  Attorney, Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Christopher        Reginald         Hines      seeks       to    appeal       the

district court’s order denying his Fed. R. Civ. P. 60(b) motion

for reconsideration of the district court’s order denying relief

on his 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                                  The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                      28 U.S.C. § 2253(c)(1) (2006);

Reid     v.     Angelone,       369     F.3d       363,      369     (4th       Cir.     2004).

A certificate         of     appealability          will      not     issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief    on    the    merits,     a    prisoner         satisfies     this     standard      by

demonstrating         that     reasonable          jurists     would      find       that    the

district       court’s     assessment      of       the    constitutional           claims    is

debatable      or     wrong.       Slack   v.       McDaniel,       529     U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,        and   that       the    motion    states      a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at   484-85.          We   have    independently           reviewed       the    record      and

conclude       that    Hines      has    not       made      the    requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We dispense with oral argument because the facts

                                               2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3